Name: Commission Regulation (EEC) No 789/83 of 5 April 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 4. 83 Official Journal of the European Communities No L 88/ 13 COMMISSION REGULATION (EEC) No 789/83 of 5 April 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 2742/82 is replaced by the following : '3 . After having converted the minimum price and the countervailing charge into national currency, by applying the representative rate, the resulting amount shall be multiplied by the following coefficient : for DM : for F1 : for Dr : for Bfr/Lfr : for FF : for Lit : for Dkr : for £ : for £ Irl : 0,860 0,906 1,089 1,000 1,096 1,040 0,977 1,024 1,038 ' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 2742/82 of 13 October 1982 Q, as amended by Regulation (EEC) No 330/83 (6), provides that the minimum price and the countervailing charge shall after having been converted into national currency be multiplied by a coefficient ; Whereas that multiplication is made to ensure that the minimum price expressed in national currency should not lead to distortion of trade ; Whereas the conversion rate of the currencies of the Member States has been adjusted with effect from 22 March 1983 ; Whereas that fact could lead to distortion of trade ; whereas, to avoid that risk, the coefficients in force should be adapted, Article 2 The amended coefficients shall , on request from the person concerned, apply in respect of import entries which are accepted by the customs authorities from 22 March 1983 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2 OJ No L 118 , 30 . 4. 1981 , p. 10 . H OJ No 106, 30 . 10 . 1962, p . 2553/62 . (4) OJ No L 263 , 19 . 9 . 1973, p . 1 . 0 OJ No L 290, 14. 10 . 1982, p . 28 . (6) OJ No L 38 , 10 . 2 . 1983 , p. 18 .